Citation Nr: 1609465	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-28 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a service-connected right middle finger disability, to include arthritis.

2. Entitlement to an initial rating in excess of 10 percent for a service-connected furunculosis, to include risens. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2015. A transcript of the hearing is associated with the claims files.

The Board was informed the Veteran died in November 2015. The Veteran's spouse filed a claim for Dependency and Indemnity Compensation (DIC) in December 2015, which is not presently before the Board. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for a right wrist, right elbow and right arm disability, to include as secondary to the service-connected right middle finger disability have been raised by the record in the October 2015 Travel Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran raised the issue of entitlement to dependency benefits during the October 2015 Travel Board hearing testimony, and in his previously submitted October 2014 claim, which has not yet been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over such, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial rating in excess of 10 percent for service-connected furunculosis, to include risens is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On November 20, 2015, the Board received notice that the Veteran died in November 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); see 38 U.S.C.A. § 5121A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § CFR 20.1302 (2015). 


ORDER

The appeal, for entitlement to an initial rating in excess of 10 percent for a service-connected right middle finger disability, to include arthritis, is dismissed. 


REMAND

The Veteran submitted a notice of disagreement (NOD) in October 2014 as to the rating decision issued in September 2014, in which the RO continued a 10 percent rating for the Veteran's service-connected furunculosis, to include risens. In addition, the Veteran again expressed his disagreement in the October 2015 Travel Board hearing, before the undersigned Veterans Law Judge, a transcript of which has been made part of the claims file. In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued. Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim for an increased rating for service-connected furunculosis, to include risens. 
Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case (SOC) pertaining to the issue of entitlement to an increased rating for service-connected furunculosis, to include risens. In connection therewith, the Veteran's surviving spouse and his representative should be provided with appropriate notice of the appellate rights. If, and only if, an eligible person, through a substitution claim, files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


